DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shoji et al. (US 2014/0140114 and Shoji hereinafter) in view of Sato et al. (US 2016/0261178 and Sato hereinafter)
Regarding claim 1, Shoji discloses a power semiconductor module [see fig. 1], comprising: at least three non-jumping power terminals [node between 15 and 13, 15 and 14, 17 and 20] at a non-jumping potential [+V, ground, potential between 17 and 20], wherein multiple power semiconductors [11-14] and at least one first capacitor [15] electrically connected between a first non-jumping power terminal [node between 15 and 13] and a second non-jumping power terminal [node between 15 and 14] of the at least three non-jumping power terminals; and at least one jumping power terminal [node between 13 and 14] at a jumping potential [potential between 13 and 14], wherein a first jumping power terminal [node between 13 and 14] of the at least one jumping power terminal is electrically connected to one terminal of a power inductor [17] and a third non-jumping power terminal [node between 17 and 20] of the at least three non-jumping power terminals is electrically connected to the other terminal of the power inductor; wherein at least one second capacitor [20] is electrically connected between the third non-jumping power terminal and at least one of other non-jumping power terminals [node between 15 and 14] of the at least three non-jumping power terminals; wherein a terminal of the second capacitor that is electrically connected to the third non-jumping power terminal is further provided with an auxiliary terminal [terminal between 20 and 3], the auxiliary terminal being electrically connected to a terminal of an external capacitor [18]. Shoji does not explicitly disclose wherein the multiple power semiconductors, the at least one first capacitor and the at least one second capacitor are integrated within a package.
However, Sato discloses [e.g. see fig. 19, 23, 25, 27 and 31] wherein the multiple power semiconductors,  at least one first capacitor and the at least one second capacitor are integrated within a package. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shoji in view of Sato with at least three non-jumping power terminals at a non-jumping potential, wherein multiple power semiconductors and at least one first capacitor integrated in a common package, in order to have a one-piece, compact construction.
	Regarding claim 4, Shoji in view of Sato discloses wherein the non-jumping power terminal is at a fixed potential [fixed voltage V+/GND] with respect to the reference point; or has a sinusoidal ripple with a frequency less than 10 kHz with respect to the reference point with the voltage rising rate less than 2V/us; or is provided with an AC voltage with a frequency less than 10KHz with respect to the reference point.
Regarding claim 9, Shoji in view of Sato discloses [see fig. 1] wherein the multiple power semiconductors include at least one bridge arm, and each bridge arm includes at least two power semiconductors connected in series.
Regarding claim 10, Shoji in view of Sato discloses wherein the power semiconductor module is a high frequency switching power semiconductor module [para. 0118].
Regarding claim 11, Shoji in view of Sato discloses [see fig. 1] wherein the first jumping power terminal of the at least one jumping power terminal is a center point of the bridge arm.
Regarding claim 12, Shoji in view of Sato discloses wherein the at least three non-jumping power terminals further includes a fourth non-jumping power terminal [node between 19 and 18], wherein at least one third capacitor [19] is electrically connected between the fourth non- jumping power terminal and at least one of other non-jumping power terminals [node between 15 and 13] excluding the third non-jumping power terminal among the at least three non-jumping power terminals.
Regarding claim 13, Shoji in view of Sato discloses wherein the at least three non-jumping power terminals further includes a fifth non-jumping power terminal [node at Cy], the fifth non-jumping power terminal and the third non-jumping power terminal being electrically connected.
Claims 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shoji et al. in view of Sato et al.
Regarding claim 3, Shoji in view of Sato discloses all the features with respect to claim 1 as outlined above. Shoji further discloses wherein the first non-jumping power terminal is used as a reference point at a reference potential [V+]. Shoji in view of Sato does not explicitly disclose wherein the jumping power terminal has a high-low level jumping with respect to the reference point with a voltage rising rate greater than l0V/us. One of ordinary skill in the art would have been motivated to have used the claimed voltage range since such a range, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization /experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Alter, 105 USPQ 233 (CCPA 1955). Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)
Regarding claim 5, Shoji in view of Sato discloses wherein the first capacitor and the second capacitor are high frequency capacitors [para. 0118].
Regarding claim 6, Shoji in view of Sato discloses wherein the first capacitor and the second capacitor are high frequency filtering capacitors [para. 0118].
Regarding claim 7, Shoji in view of Sato discloses all the features with respect to claim 1 as outlined above. Shoji in view of Sato does not explicitly disclose wherein the value of the second capacitor is greater than InF. One of ordinary skill in the art would have been motivated to have used the claimed range since such a range, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Alter, 105 USPQ 233 (CCPA 1955). Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shoji et al. in view of Sato et al. further in view of Edwards (US 2013/0001746).
Regarding claim 8, Shoji in view of Sato discloses all the features with respect to claim 1 as outlined above. Shoji in view of Sato does not explicitly disclose wherein the second capacitor is a Surface Mount Capacitor (SMC) or a capacitor die.
However, Edwards discloses wherein a capacitor is provided in a die [die capacitor, claim 3/13]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Shoji in view of Sato to incorporate the teaching of Edwards in order to enhance the capacitor properties.
Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues that Shoji in view of Sato discloses fails to disclose or suggest “wherein a terminal of the second capacitor that is electrically connected to the third non-jumping power terminal is further provided with an auxiliary terminal, the auxiliary terminal being electrically connected to a terminal of an external capacitor”. Examiner respectfully disagrees.
Shoji in view of Sato discloses [see fig. 1] wherein a terminal of the second capacitor [terminal 20] that is electrically connected to the third non-jumping power terminal [node between 17 and 20] is further provided with an auxiliary terminal [terminal between 20 and 3], the auxiliary terminal being electrically connected to a terminal of an external capacitor [18].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842